DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zhu He (Reg. No. 66,452). The application has been amended as follows: 

1.	(Currently amended) A method comprising:	receiving, by an apparatus, signaling indicating parameters of a first multiple access block (MAB) type from a plurality of MAB types, the plurality of MAB types comprising at least the first MAB type defining a first waveform parameter and a second MAB type defining a second waveform parameter, the first waveform parameter comprising at least a first sub-carrier spacing and a first symbol duration, the second waveform parameter comprising at least a second sub-carrier spacing and a second symbol duration; and	communicating, by the apparatus, a first signal in a first frequency partition of a carrier using the first sub-carrier spacing and the first symbol duration, 	wherein the first sub-carrier spacing is a two or four multiple of the second sub-carrier spacing, wherein the second sub-carrier spacing is one of 15 kHz or 30 kHz, wherein the second symbol duration is a two or four multiple of the first symbol duration, wherein the first symbol duration equals equals wherein the second useful OFDM symbol length equals a two or four multiple of the first useful OFDM symbol length, wherein the second CP length is a two or four multiple of the first CP length, wherein a first MAB of the first MAB type is in the first frequency partition of the carrier, [[and]] wherein a second MAB of the second MAB type is in a second frequency partition of the carrier, wherein the first MAB and the second MAB overlap , and wherein the first MAB and the second MAB occupy a same frequency partition or different frequency partitions of the carrier.
2.	(Cancelled)

4.-5.	(Cancelled)
6.	(Currently amended) An apparatus comprising:	at least one processor configured to:		receive signaling indicating parameters of a first multiple access block (MAB) type from a plurality of MAB types, wherein the plurality of MAB types comprise at least the first MAB type defining a first waveform parameter and a second MAB type defining a second waveform parameter, wherein the first waveform parameter comprises at least a first sub-carrier spacing and a first symbol duration, and wherein the second waveform parameter comprises at least a second sub-carrier spacing and a second symbol duration; and		communicate a first signal in a first frequency partition of a carrier using the first sub-carrier spacing and the first symbol duration; and	a memory coupled to the at least one processor, 	wherein the first sub-carrier spacing is a two or four multiple of the second sub-carrier spacing, wherein the second sub-carrier spacing is one of 15 kHz or 30 kHz, wherein the second symbol duration is a two or four multiple of the first symbol duration, wherein the first symbol duration equals a first sum of a first useful orthogonal frequency division multiplexed (OFDM) symbol length and a first cyclic prefix (CP) length, wherein the second symbol duration equals a second sum of a second useful OFDM symbol length and a second CP length, wherein the second useful OFDM symbol length equals a two or four multiple of the first useful OFDM symbol length, wherein the second CP length is a two or four multiple of the first CP length, wherein first MAB of the first MAB type is in the first frequency partition of the carrier, [[and]] wherein a second MAB of the second MAB type is in a second frequency partition of the carrier, wherein the first MAB and the second MAB overlap , and wherein the first MAB and the second MAB occupy a same frequency partition or different frequency partitions of the carrier.
7.	(Cancelled)
8.	(Previously presented) The apparatus of claim 6, wherein the second MAB type comprises a predetermined waveform parameter, and wherein the at least one processor is further configured to:
9.-10.	(Cancelled)
11.	(Currently amended) A method comprising:	sending, by an access point (AP), signaling indicating parameters of a first multiple access block (MAB) type from a plurality of MAB types, the plurality of MAB types comprising at least the first MAB type defining a first waveform parameter and a second MAB type defining a second waveform parameter, the first waveform parameter comprising at least a first sub-carrier spacing and a first symbol duration, the second waveform parameter comprising at least a second sub-carrier spacing and a second symbol duration; and	communicating, by the AP, a first signal in a first frequency partition of a carrier using the first sub-carrier spacing and the first symbol duration, 	wherein the first sub-carrier spacing is wherein the second sub-carrier spacing is wherein the second symbol duration is wherein the first symbol duration equals wherein the second symbol duration equals wherein the second useful OFDM symbol length equals a two or four multiple of the first useful OFDM symbol length, wherein the second CP length is wherein the first MAB and the second MAB overlap , and wherein the first MAB and the second MAB occupy a same frequency partition or different frequency partitions of the carrier. 
12.	(Cancelled)
13.	(Previously presented) The method of claim 11, wherein the second MAB type comprises a predetermined waveform parameter, the method further comprising:	transmitting, by the AP, broadcast signaling using the predetermined waveform parameter in response to the UE accessing a network.
14.-15.	(Cancelled)
16.	(Currently amended) An access point (AP) comprising:
wherein the second useful OFDM symbol length equals a two or four multiple of the first useful OFDM symbol length, wherein the second CP length is a two or four multiple of the first CP length, wherein a first MAB of the first MAB type is in the first frequency partition of the carrier, [[and]] wherein a second MAB of the second MAB type is in a second frequency partition of the carrier, wherein the first MAB and the second MAB overlap , and wherein the first MAB and the second MAB occupy a same frequency partition or different frequency partitions of the carrier.
17.	(Cancelled)
18.	(Previously presented) The AP of claim 16, wherein the second MAB type comprises a predetermined waveform parameter, and wherein the at least one processor is further configured to:	transmit broadcast signaling using the predetermined waveform parameter in response to the UE accessing a network.
19.-20.	(Cancelled)
21.	(Previously presented) The method of claim 1, wherein the first sub-carrier spacing and the first symbol duration are associated with the first frequency partition, and the second sub-carrier spacing and the second symbol duration are associated with the second frequency partition. 

23.	(Previously presented) The apparatus of claim 6, wherein the first sub-carrier spacing and the first symbol duration are associated with the first frequency partition, and the second sub-carrier spacing and the second symbol duration are associated with the second frequency partition.
24.	(Previously presented) The apparatus of claim 6, wherein the first sub-carrier spacing and the second sub-carrier spacing are 30 kilohertz (KHz) and 15 KHz respectively, or the first sub-carrier spacing and the second sub-carrier spacing are 60 KHz and 15 KHz respectively, or the first sub-carrier spacing and the second sub-carrier spacing are 60 KHz and 30 KHz respectively.
25.	(Previously presented) The method of claim 11, wherein the first sub-carrier spacing and the first symbol duration are associated with the first frequency partition, and the second sub-carrier spacing and the second symbol duration are associated with the second frequency partition. 
26.	(Previously presented) The method of claim 11, wherein the first sub-carrier spacing and the second sub-carrier spacing are 30 kilohertz (KHz) and 15 KHz respectively, or the first sub-carrier spacing and the second sub-carrier spacing are 60 KHz and 15 KHz respectively, or the first sub-carrier spacing and the second sub-carrier spacing are 60 KHz and 30 KHz respectively. 
27.	(Previously presented) The AP of claim 16, wherein the first sub-carrier spacing and the first symbol duration are associated with the first frequency partition, and the second sub-carrier spacing and the second symbol duration are associated with the second frequency partition.
28.	(Previously presented) The AP of claim 16, wherein the first sub-carrier spacing and the second sub-carrier spacing are 30 kilohertz (KHz) and 15 KHz respectively, or the first sub-carrier spacing and the second sub-carrier spacing are 60 KHz and 15 KHz respectively, or the first sub-carrier spacing and the second sub-carrier spacing are 60 KHz and 30 KHz respectively.

30.	(Previously presented) The method of claim 1, wherein the first signal is communicated over the first MAB, and a second signal is communicated over the second MAB, the first signal and the second signal overlapping in the time domain.
31.	(Currently amended) A communication system comprising an access point (AP) and a network component, the network component configured to communicate data with the AP, the AP configured to:	send, to a user equipment (UE), signaling indicating parameters of a first multiple access block (MAB) type that belongs to a plurality of MAB types, the plurality of MAB types comprising at least the first MAB type defining a first waveform parameter and a second MAB type defining a second waveform parameter, the first waveform parameter comprising at least a first sub-carrier spacing and a first symbol duration, the second waveform parameter comprising at least a second sub-carrier spacing and a second symbol duration; and	communicate a first signal in a first frequency partition of a carrier with the UE using the first sub-carrier spacing and the first symbol duration,	 wherein the first sub-carrier spacing is a two or four multiple of the second sub-carrier spacing, wherein the second sub-carrier spacing is one of 15 kHz or 30 kHz, wherein the second symbol duration is a two or four multiple of the first symbol duration, wherein the first symbol duration equals wherein the second symbol duration equals wherein the second useful OFDM symbol length equals a two or four multiple of the first useful OFDM symbol length, wherein the second CP length is a two or four multiple of the first CP length, wherein a first MAB of the first MAB type is in the first frequency partition of the carrier, [[and]] wherein a second MAB of the second MAB type is in a second frequency partition of the carrier, wherein the first MAB and the second MAB overlap , and wherein the first MAB and the second MAB occupy a same frequency partition or different frequency partitions of the carrier.
32.	(Previously presented) The communication system of claim 31, wherein the second MAB type comprises a predetermined waveform parameter, and wherein the AP is further configured to transmit broadcasting signaling to the UE using the predetermined waveform parameter in response to the UE accessing the communication system. 
33.	(Previously presented) The communication system of claim 31, wherein the first sub-carrier spacing and the first symbol duration are associated with the first frequency partition, 
34.	(Previously presented) The communication system of claim 31, wherein the first sub-carrier spacing and the second sub-carrier spacing are 30 kilohertz (KHz) and 15 KHz respectively, or the first sub-carrier spacing and the second sub-carrier spacing are 60 KHz and 15 KHz respectively, or the first sub-carrier spacing and the second sub-carrier spacing are 60 KHz and 30 KHz respectively. 
35.	(Cancelled)
36.	(Previously presented) The communication system of claim 31, wherein the AP is configured to communicate the first signal over the first MAB and communicate a second signal over the second MAB, the first signal and the second signal overlapping in the time domain.
Allowable Subject Matter
Claims 1, 3, 6, 8, 11, 13, 16, 18, 21-28, 30-34,  and 36 are allowed.                                                              
This communication warrants no examiner’s reason for allowance, as the prosecution, applicant’s arguments and the proposed amendments (suggested by examiner) make evident reasons for allowance, satisfying the “record as a whole” as required by rule 37 CFR 1.104 (e). The prior arts made of record, in single or in combination and a comprehensive search of prior arts failed to disclose explicitly the limitations as cited in the independent claims. The dependent claims are also allowable by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462